DETAILED ACTION
Claim(s) 1-16 are presented for examination. 
Claim(s) 1-4 and 6-10 are amended.
Claim(s) 12-16 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s amendment to the title of the disclosure filed January 19th, 2021 is descriptive and being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments (see remarks pages 6-9 of 10) filed January 19th, 2021 with respect to rejection of claim(s) 1-11 under 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 


Claim Rejections - 35 U.S.C § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Zhou et al. (US 10,693,620 B2; also see provisional application # 62/577,805) hereinafter “Zhou” (provisional ‘805).

Regarding Claims 1 and 7,
	Zhou discloses a device [see fig. 4, col. 6, lines 31-61, a wireless device “406”; also see provisional ‘805, fig. 4, a wireless device “406”] comprising:
	a transceiver configured to transmit and receive a radio signal [see fig. 4, col. 6, lines 31-61, a communication interface “407” configured to engage in wireless communication; also see provisional ‘805, fig. 4, a communication interface “407” transmitting and receiving signals]; and 
	a processor operating in connection with the transceiver [see fig. 4, col. 6, lines 31-61, a processor “408” collaborating with the communication interface “407”; also see provisional ‘805, fig. 4, a processor “408” collaborating with the communication interface “407”], wherein the processor [see fig. 4, col. 6, lines 31-61, the processor “408” ; also see provisional ‘805, fig. 4; the a processor “408” collaborating with the communication interface “407”] detects downlink control information (DCI) informing to perform a bandwidth part (BWP) change [see fig. 24, col. 27, lines 52-65, switching BWP is triggered by a DCI or a timer; also see provisional ‘805, section 3, fig. 24, pg. 29, ¶2 lines 1-9; switching BWP is triggered by a DCI or a timer], and performs the BWP change from a first BWP to a second BWP based on the DCI [see fig. 24, col. 27, lines 52-65, when the UE receives a DCI indicating UL BWP switching from an active BWP to a new BWP; also see provisional ‘805, section 3, fig. 24, pg. 29, ¶2 lines 1-9; when the UE receives a DCI indicating UL BWP switching from an active BWP to a new BWP], wherein the DCI informs a time resource for a transmission of physical uplink shared channel (PUSCH) [see fig. 24, col. 27, lines 52-65, the UE transmits PUCCH (if configured) and/or PUSCH on the new BWP; also see provisional ‘805, section 3, fig. 24, pg. 29, ¶2 lines 1-9; the UE transmits PUCCH (if configured) and/or PUSCH on the new BWP], wherein the second BWP is applied [see fig. 30: Step “3040”, col. 34, lines 65-67; col. 35, line 1, the second default bandwidth part is set active; also see provisional ‘805, section 2, pg. 3, ¶18 lines 2-6, the default BWP is activated] from a [see fig. 28, col. 32, lines 6-12, when the UE switches to a new default bandwidth part at the                         
                            (
                            n
                            +
                            k
                            +
                            m
                            +
                            1
                            )
                        
                    th subframe; also see provisional ‘805, section 2, pg. 7, ¶42 lines 2-5, slot based scheduled] scheduled [see fig. 28, col. 32, lines 6-12, in response to receiving the second; also see provisional ‘805, section 2, pg. 3, ¶18 lines 2-6, to scheduling] by the DCI [see fig. 25, col. 32, lines 39-41, DCI; also see provisional ‘805, fig(s). 23-27; also see provisional ‘805, section 2, pg. 12, ¶68 lines 2-6, DCI], and wherein the UE does not transmit uplink information during a time duration between a time of detecting the DCI and a time of the transmission of the PUSCH informed by the DCI [see fig. 24, col. 27, lines 52-65, when a UE receives a DCI indicating DL BWP switching from an active BWP to a new BWP, the UE monitors PDCCH and/or receive PDSCH on the new BWP; also see provisional ‘805, section 3, fig. 24, pg. 29, ¶2 lines 1-9; when a UE receives a DCI indicating DL BWP switching from an active BWP to a new BWP, the UE monitors PDCCH and/or receive PDSCH on the new BWP].

Regarding Claims 2 and 8,
	Zhou discloses the device of claim 7 [see fig. 4, col. 6, lines 31-61, the wireless device “406”], wherein the DCI informs uplink BWP change [see fig. 31: Step “3150”, col. 36, lines 23-26, one or more uplink signals for the default bandwidth part is received from the wireless device in response to the switching the default bandwidth part].

Regarding Claims 3 and 9,
	Zhou discloses the device of claim 7 [see fig. 4, col. 6, lines 31-61, the wireless device “406”], wherein the device does not transmit or receive a signal until the slot scheduled by the DCI starts [see fig. 25, col. 29, lines 37-39, the UE starts the BWP inactivity timer when receiving a DCI indicating switching BWP from BWP 1 to BWP 2, at the (n+8+k) th subframe].

Regarding Claims 4 and 10,
	Zhou discloses the device of claim 7 [see fig. 4, col. 6, lines 31-61, the wireless device “406”], wherein a timer value related to returning to a default BWP is maintained between a timing at which the DCI is received and a timing at which a PDSCH or a physical uplink shared channel (PUSCH) scheduled by the DCI is received [see col. 27, lines 55-62, when the UE receives a DCI indicating DL BWP switching from an active BWP to a new BWP, the UE monitors PDCCH and/or receive PDSCH on the new BWP. When the UE receives a DCI indicating UL BWP switching from an active BWP to a new BWP, the UE transmits PUCCH (if configured) and/or PUSCH on the new BWP. After receiving one or more messages comprising a BWP inactivity timer from a gNB, the UE starts the timer when it switches its active DL BWP to a DL BWP other than the default DL BWP].

Regarding Claims 5 and 11,
	Zhou discloses the device of claim 7 [see fig. 4, col. 6, lines 31-61, the wireless device “406”], wherein the first BWP and the second BWP are BWPs related with a same cell [see col. 35, lines 4-11; col. 36, lines 8-26; a primary or secondary cell (i.e. base station) of a plurality of cells transmitting one or more messages with first and/or second default bandwidth part(s)].

Regarding Claim 6,	
	Zhou discloses the method of claim 1 [see fig. 30, col. 34, lines 53-59; col. 35, line 1, a method for transmitting uplink signals for the second default bandwidth part], wherein the second DCI is received through some symbols [see fig. 31: Step “3150”, col. 36, lines 23-26, the second default bandwidth part is received in one or more uplink signals] in a slot including a plurality of symbols in a time domain [see col. 19, lines 40-44, using a configured periodicity in the time domain and/or a non-configured periodicity in a dedicated time slot].


Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469